Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to claims filed on December 15, 2021. Claims 1-21 have been canceled. Claims 22-42 are pending and presented for 
Examination.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Examiner’s note: Applicant’s response with respect to the title objection has been noted, however, it is recommended to make the title more descriptive of the claimed invention.  


Response to Argument(s)
	Applicant's argument(s) filed on December 15, 2021 have been fully considered but they are not persuasive. Therefore, rejection is maintained.
In the remarks, the Applicant argues in substance that:
Daniel fails to disclose or suggest the feature of “wherein the encoding of the local area network identifier has a size that is based on the local area network identifier” as recited in the context of claim 22. 
In response to argument(s):
Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. It is noted that the process of VLAN tagging is known for performing an insertion of VLAN ID into a header of a data packet to identify its respective network. Daniel discloses data packets communicating within a VLAN group require a VLAN tag that identifies the 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 22-24, 27-33 and 38-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel et al “Daniel”, U.S. Patent No. 8923297.
As per claims 22, 41 and 42, Daniel teaches an apparatus, a method and a non-transitory computer-readable medium comprising: 
at least one processor (col. 4 lines 18-23 and 35-43); and 
at least one memory including a set of instructions (col. 13 lines 35-54); 
wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
support communication of a packet (Fig. 3, col. 5 lines 23-39;  network switches 302-306 allow communication of data packets between network stations) including an encoding of a local area network identifier of a local area network (col. 2 lines 33-57; receiving a data packet at a port of a network switch, the data packet having a defined data frame, encoding a tag to control management of the data packet through the network switch, and an embedding the tag within the data frame of the data packet. In addition, Daniel discloses the defined data frame can be a virtual local area network (VLAN) tagged frame having a n fixed fields. Furthermore, Daniel discloses encoding a tag can include modifying one or more of the n fixed fields to produce a tag encoded with switching information for management of the data packet through the network switch.  One or more of the n fixed fields includes a fixed VLAN Tag Protocol Identifier (TPID) field or a fixed Canonical Format Indicator (CFI) field), wherein the encoding of the local area network identifier has a size that is based on the local area network identifier (col. 1 lines 49-54, col. 3 lines 15-19, col. 4 lines 24-34; modifying one or more of the n fixed fields to produce a tag encoded with switching information can maintain, or increase, a size of the defined data frame of the data packet ), wherein the encoding of the local area network identifier is based on a set of identifier units (col. 2 lines 39-57, col.8 lines 4-33).
As per claim 23, Daniel teaches the apparatus of claim 22, wherein the set of identifier units includes one or more fixed-sized identifier units (col. 2 lines 47-57).
As per claim 24, Daniel teaches the apparatus of claim 22, wherein a number of identifier units in the set of identifier units is based on the local area network identifier (col. 3 lines 15-19). 
As per claim 27, Daniel teaches the apparatus of claim 22, wherein each of the identifier units in the set of identifier units has a size of one byte (col. 1 line 58 – col. 2 line 17).
As per claim 28, Daniel teaches the apparatus of claim 22, wherein the set of identifier units includes at least two identifier units, wherein the local area network identifier is encoded across the at least two identifier units in host byte order (col. 10 lines 40-44).
As per claim 29, Daniel teaches the apparatus of claim 22, wherein the encoding of the local area network identifier of the local area network is included within a local area network tag (col. 2 lines 39-57).
As per claim 30, Daniel teaches the apparatus of claim 29, wherein the local area network tag includes a tag protocol identifier, a priority code point, and a drop eligible indicator (Fig. 10, col. 2 lines 49-57, col. 3 lines 3-5).
As per claim 31, Daniel teaches the apparatus of claim 30, wherein the tag protocol identifier is configured to indicate that the packet includes a variable-sized encoding of the local area network identifier (col. 3 lines 15-19; modifying one or more of the n fixed fields to produce a tag encoded with switching information can maintain, or increase, a size of the defined data frame of the data packet).
As per claim 32, Daniel teaches the apparatus of claim 22, wherein, to support communication of the packet including the encoding of the local area network identifier of the local area network, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
receive an original packet (col. 2 lines 33-37); 
insert the encoding of the local area network identifier of the local area network within the original packet to form the packet (col. 7 lines 18-27); and 
transmit the packet including the encoding of the local area network identifier of the local area network (col. 11 lines 15-21).
As per claim 33, Daniel teaches the apparatus of claim 22, wherein, to support communication of the packet including the encoding of the local area network identifier of the local area network, the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
receive the packet including the encoding of the local area network identifier of the local area network (col. 2 lines 33-37); 

transmit the modified packet (col. 11 lines 15-21).
As per claim 38, Daniel teaches the apparatus of claim 22, wherein the encoding of the local area network identifier is a variable-sized encoding (col. 3 lines 15-19).
As per claim 39, Daniel teaches the apparatus of claim 22, wherein the local area network includes a virtual local area network (col. 2 lines 47-51).
As per claim 40, Daniel teaches the apparatus of claim 39, wherein the virtual local area network is supported based on a bridging network, a provider bridged network, a provider backbone bridged network, a shortest path bridging network, or a network virtualization overlay network (col. 1 lines 47-57 and col. 4 lines 7-15).

Allowable Subject Matter
Claims 25, 26 and 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. An explanation of the distinct features cited on said claims will be provided once the instant application is due for issue.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454